DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The listing of references (US 6082083 A, US 10039229 B2, US 10123478 B2, US 10306831 B2) in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1, 6, 10, 11, 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilks (US 11191210 B2).

Regarding claim 1, Wilks discloses a walk power mower (10a), which comprises: 
(a) a housing (40a) having a rotary grass cutting blade (44a); 
(b) an electric motor (drive unit 32a, col. 14 line 1-2) to provide the housing with powered movement over the ground at a variable ground speed; 
(c) a handle (14a, 16a, 24a) extending rearwardly from the housing to allow an operator to walk behind the housing and hold the handle and thereby guide the housing during its powered movement over the ground; 
(d) a force sensor (sensing unit 18a) responsive to force applied by the operator to the handle when the operator walks in a forward direction (col. 16 lines 9-13); and 
(e) a control system (computing unit 30a) which receives input from the force sensor to control the at least one electric motor to increase and decrease the ground speed of the housing in the forward direction when the operator applies more or less force, respectively, to the handle when the operator walks in the forward direction.

Regarding claim 6, Wilks discloses the mower of claim 1, wherein a single force sensor is used to provide the input that is used to control the electric motor (a single force sensor is used on each guide rod 26).

Regarding claim 7, Wilks discloses the mower of claim 1, wherein the force sensor is mounted to the handle along a longitudinal centerline of the handle (see Fig. 2, 18a is mounted along a line extending through 24a).

Regarding claim 8, Wilks discloses the mower of claim 1, wherein the control system includes a sensitivity adjustment (34a) which permits the operator to select how quickly the ground speed of the housing responds to the force the operator applies to the handle (col. 18 lines 39-48).

Regarding claim 10, Wilks discloses the mower of claim 1, wherein the handle comprises a handle base having a lower portion (66a) attached to the housing and an upper portion (68a) that provides a handle grip (16a) with the force sensor being mounted between the handle base and the handle grip (see Fig. 2).

Regarding claim 11, Wilks discloses the mower of claim 10, wherein the handle grip moves relative to the handle base by an amount that is imperceptible to a naked human eye to control the ground speed of the housing (col. 16 lines 1-8, a high stiffness can be selected).

Regarding claim 13, Wilks discloses the mower of claim 1, wherein the control system supplies variable levels of current to the electric motor to control the ground speed of the housing through torque control (col. 14 lines 12-16).







Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Wilks (US 11191210 B2).

Regarding claim 12, Wilks discloses the mower of claim 10. Wilks does not disclose wherein the handle grip moves relative to the handle base by an amount that does not substantially exceed 0.001 inch to control the ground speed of the housing.
It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP.2144.05.II.A). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the handle grip with a range of motion, relative to the handle base, that does not substantially exceed 0.001 inch.





Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Porter (US 10306831 B2) in view of Mooney (US 20090266042 A1).

Regarding claim 1, Porter discloses a walk power mower (2), which comprises: 
a housing (6) having a rotary grass cutting blade (16); 
an electric motor (60) to provide the housing with powered movement over the ground at a variable ground speed; 
a handle (26) extending rearwardly from the housing to allow an operator to walk behind the housing and hold the handle and thereby guide the housing during its powered movement over the ground; 
a control system (38) which receives input from handle to control the at least one electric motor to increase and decrease the ground speed of the housing in the forward direction when the operator applies more or less force, respectively, to the handle when the operator walks in the forward direction (col. 3 line 64- col. 2 line 2).
Porter does not disclose a force sensor responsive to force applied by the operator to the handle when the operator walks in a forward direction, or a control system which receives input from the force sensor to control to increase and decrease the ground speed of the housing in the forward direction when the operator applies more or less force, respectively, to the handle when the operator walks in the forward direction. 
In the same field of endeavor, Mooney discloses a walk behind mower having a force sensor (198a-d) and control system (24) which receives input from the force sensor to control the at least one electric motor to increase and decrease the ground speed of the housing in the forward direction when the operator applies more or less force, respectively, to the handle when the operator walks in the forward direction (paragraph 87). 
It would be obvious to one of ordinary skill in the art to provide the mower disclosed by Porter with a force sensor to control ground speed in the forward direction, as disclosed by Mooney, as an alternative way of controlling the forward speed of the mower.  

Regarding claim 2, Porter, in view of Mooney, discloses the mower of claim 1. Porter discloses controlling mower speed in both a forward direction and a backward direction so an operator does not have to wrestle the mower in reverse over difficult terrain (col. 1 line 60-col. 2 line 2).
Porter does not disclose wherein the force sensor is further responsive to force applied by the operator to the handle when the operator walks in a rearward direction, and wherein the control system further receives input from the force sensor to control the at least one electric motor to increase and decrease the ground speed of the housing in the rearward direction when the operator applies more or less force, respectively, to the handle when the operator walks in the rearward direction.
It would be obvious to one of ordinary skill in the art to provide the resultant combination of claim 1 with a force sensor responsive to force applied when the operator walks in a rearward direction, and a control system that controls the ground speed of the housing in the rearward direction when the operator walks in the rearward direction, in view of the teaching by Porter that it is known to provide ground speed control in both forward and backward directions. 

Regarding claim 3, Mooney, of the resultant combination discloses the mower of claim 2, wherein the force sensor (198a-d) is a load cell (a strain gauge, paragraph 12). 
The combination does not disclose wherein the load cell is operable in both tension and compression. The examiner takes Official Notice that it is well known in the art for a strain gauge to measure force in both tension and compression. 

Regarding claim 4, Mooney, of the resultant combination discloses the mower of claim 2, wherein the force sensor (198a-d) is a load cell (a strain gauge, paragraph 12).
The combination does not disclose wherein the load cell is operable in tension or compression only. The examiner takes Official Notice that it is well known in the art for a strain gauge to operate in only tension or compression.

Regarding claim 5, Mooney, of the resultant combination discloses the mower of claim 4, 
The combination does not disclose wherein the load cell is preloaded to provide a reference output when the handle has no operator force applied thereto with load cell outputs other than the reference output being used by the control system to vary the ground speed of the housing. The examiner takes Official Notice that it is well known to calibrate a load cell with a known preload prior to operation of the load cell. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wilks in view of Katayama (US 9650061 B2).

Regarding claim 9, Wilks discloses the mower of claim 1. 
Wilks does not disclose wherein the mower carries a slope sensor to detect when the mower is climbing or descending a hill, and wherein the control system receives input from the slope sensor to automatically increase or decrease whatever speed of the electric motor has been established by the force applied by the operator to the handle as the mower climbs or descends the hill, respectively.
In the same field of endeavor, Katayama discloses a walk-behind vehicle having a slope sensor (53), and wherein the speed of the driving motor is controlled according to whether the mower is climbing or descending a slope (claim 2, col. 28 lines 29-59) to prevent the user from falling over when moving downhill, or allow a user to move uphill without exerting additional strength (col. 4 line 43- col. 5 line 7). 
It would be obvious to one of ordinary skill in the art to provide the mower disclosed by Wilks with speed control based upon a slope sensor, as disclosed by Katayama, as a way of preventing a user from falling over and allowing a user to mow uphill without exerting additional strength.  


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20190297776 A1 discloses sensing incline to yield a target driving speed. US 6241462 B1 discloses that a stiff displacement sensor can be used to approximate a force sensor. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE RUNCO whose telephone number is (469)295-9123. The examiner can normally be reached 8-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.I.R./               Examiner, Art Unit 3671                                                                                                                                                                                         









/ADAM J BEHRENS/               Primary Examiner, Art Unit 3671